
	

113 HR 4585 IH: For the relief of Antonia Esmeralda Aguilar Belmontes.
U.S. House of Representatives
2014-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		V
		113th CONGRESS
		2d Session
		H. R. 4585
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2014
			Mr. George Miller of California introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		For the relief of Antonia Esmeralda Aguilar Belmontes.
	
	
		1.Permanent resident status for Antonia Esmeralda Aguilar Belmontes
			(a)In GeneralNotwithstanding subsections (a) and (b) of section 201 of the Immigration and Nationality Act, Antonia Esmeralda Aguilar Belmontes shall be eligible for issuance of an immigrant visa or for
			 adjustment of status to that of an alien lawfully admitted for permanent
			 residence upon filing an application for issuance of an immigrant visa
			 under section 204 of such Act or for adjustment of status to lawful
			 permanent resident.
			(b)Adjustment of StatusIf Antonia Esmeralda Aguilar Belmontes enters the United States before the filing deadline
			 specified in subsection (c), she shall be considered to have entered and
			 remained lawfully and shall, if otherwise eligible, be eligible for
			 adjustment of status under section 245 of the Immigration and Nationality Act as of the date of the enactment of this Act.
			(c)Deadline for Application and Payment of FeesSubsections (a) and (b) shall apply only if the application for issuance of an immigrant visa or
			 the application for adjustment of status is filed with appropriate fees
			 within 2 years after the date of the enactment of this Act.
			(d)Reduction of Immigrant Visa NumberUpon the granting of an immigrant visa or permanent residence to Antonia Esmeralda Aguilar
			 Belmontes, the Secretary of State shall instruct the proper officer to
			 reduce by 1, during the current or next following fiscal year, the total
			 number of immigrant visas that are made available to natives of the
			 country of the alien’s birth under section 203(a) of the Immigration and Nationality Act or, if applicable, the total number of immigrant visas that are made available to natives of the
			 country of the alien’s birth under section 202(e) of such Act.
			(e)Denial of Preferential Immigration Treatment for Certain RelativesThe natural parents, brothers, and sisters of Antonia Esmeralda Aguilar Belmontes shall not, by
			 virtue of such relationship, be accorded any right, privilege, or status
			 under the Immigration and Nationality Act.
			
